The offense is transportng intoxicatcating liquor; the punishment, confinement in the penitentiary for two years.
An officer pursued appellant and a companion for several miles. Finally overtaking them, he searched the automobile and discovered therein twelve gallons of whisky. At the time the search was made appellant said: "I will take the blame for what I have. It is my car." It appears that appellant's companion was driving the car.
In bill of exception No. 1 it is shown that appellant objected to the introduction in evidence of the whisky found in the automobile. The admission of this evidence was not improper. Vaugh v. State, 28 S.W.2d 148.
Bill of exception No. 2 brings forward appellant's objection to the testimony of the officer that appellant stated to him when he searched the car that he would take the blame. This testimony *Page 55 
was properly receivable as it is clearly shown to have been res gestae.
Appellant's first application for a continuance was properly overruled. There was no statement in the application that there was no reasonable expectation that the attendance of the witness could be secured during the term of court by a postponement of the trial to some future day of said term. See article 543, C. C. P.; Branch's Ann. Penal Code, sec. 312; Strickland v. State, 13 Texas App., 369.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.